UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4135


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JAMES RENWICK MANSHIP, SR.,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cr-00022-AJT-1)


Submitted:    July 7, 2009                     Decided:   July 16, 2009


Before WILKINSON and      GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Renwick Manship, Sr., Appellant Pro Se. George Zachary
Terwilliger,   Special   Assistant  United States   Attorney,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              James    Renwick      Manship,        Sr.,    appeals    his    convictions

for failing to wear his seat belt, driving with a broken brake

light,    and      violating     national      park       visiting    hours.         Manship

argues that the magistrate judge and the district court violated

his due process rights by denying his request for a jury trial

and    not    allowing     him    to    present          evidence     in   his      defense.

Further, Manship complains that he did not have access to the

audio recording of the proceedings before the magistrate judge

in    preparing     his    appeals     to   the      district      court     and    to     this

court.    For the reasons that follow, we affirm.

              There is no right to a jury for offenses carrying a

maximum penalty of six or fewer months of imprisonment.                                   Lewis

v. United States, 518 U.S. 322, 325-27 (1996); see 16 U.S.C. § 3

(2006) (providing that violating the rules and regulations of

national      parks   is   punishable         by    imprisonment       for    a     term   not

exceeding six months).            Therefore, Manship was not entitled to a

jury trial.

              Manship      argues      that        the     district    court        and     the

magistrate judge erred by not allowing him to present certain

evidence in his defense.             During his trial, Manship noted he had

written      the   court   asking      to   present        audio    evidence        with   his

laptop    computer.         The     magistrate           judge   stated      that    he    was

unaware of any request to use electronic equipment and Manship

                                              2
had not made an adequate motion.               At that time, the magistrate

judge overruled the request.         The magistrate judge did not err

by declining to grant Manship’s request where Manship did not

formally file a motion or adequately explain in his informal

request that he desired to use his computer to present evidence

in his defense.

             Nor did the district court err by declining to permit

the    introduction    of    evidence.         A    defendant   convicted   by   a

magistrate judge may appeal to the district court, but is not

entitled to a trial de novo.         Rather, the scope of the appeal is

the same as in an appeal to the court of appeals from a judgment

entered by a district court.         United States v. Bursey, 416 F.3d

301,   305    (4th   Cir.   2005).       The       district   court   reviews   the

magistrate judge’s findings of fact for clear error and reviews

issues of law de novo.        Id. at 306.           Manship was not entitled to

present new evidence in the district court because the district

court reviewed his appeal, and did not conduct a trial de novo.

             Manship complains that the Government did not provide

a free copy of the audio recording of the proceedings before the

magistrate judge to aid him in preparing his appeals both before

the district court and this court.                 The Government must provide

the materials needed for an adequate defense or appeal of a

criminal defendant.         Britt v. North Carolina, 404 U.S. 226, 227

(1971).      In Williams v. Oklahoma City, 395 U.S. 458 (1969), the

                                         3
Supreme Court extended the right to transcripts in appeals of

traffic and petty offenses.               However, the Government does not

need to provide the transcript if it was not necessary for an

effective defense or appeal.             See Britt, 404 U.S. at 227.

               The two factors relevant to the determination of need

are “the value of the transcript to the defendant in connection

with the appeal or trial,” and “the availability of alternative

devices that would fulfill the same functions as a transcript.”

Id.     Manship explained in his informal brief that he sought to

prove    the    park   police      perjured     themselves    by     comparing   his

recordings of the traffic stops with the recording of the police

testimony regarding those stops.

               The district court did not err by charging a fee for

the audio recording.           In forma pauperis status is a statutory

prerequisite      to   a   grant    of   free    transcripts,      see   28   U.S.C.

§ 753(f) (2006), and Manship did not apply for that status in

district       court   until    after     the   disposition     of    his     appeal.

Moreover, a copy of the recording would not have aided Manship

in preparing his appeal to the district court because he could

not submit his recording of the traffic stops to compare with

the testimony.

               Turning to Manship’s complaint that he did not receive

the audio recording of his trial in preparing his appeal to this

court, he submitted his informal brief without asking this court

                                           4
for   transcripts    or    an    audio       copy    to    be     prepared         at     the

Government’s   expense.         Therefore,      we    did       not   have    a     timely

opportunity to consider his request.

           Accordingly,     we    affirm       Manship’s         convictions.             We

dispense   with     oral   argument      because          the    facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         5